Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.15/558,523.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/558,523 contain every element of claims 1-20 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #16/877,503 corresponds to claim 1 in the co-pending application #15/558.523. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzer (US Patent Pub. 20130305333) in view of Broch (US Patent Pub. 20120131685).


As per claims 1, 18 and 20:  An electronic device, comprising:
an interface circuit configured to wirelessly communicate with a second electronic device, wherein the electronic device is included in an enterprise-hosted network (EHN), and wherein, the electronic device is configured to (See abstract):
provide, from the interface circuit, a packet or a frame with discovery information about the EHN, wherein the EHN comprises a network located at a venue (Paragraph 50; The use of the certificate and the secret key ensures the identity of the mobile phone 102 and allows the enterprise cloud service 114 to securely receive and respond to requests from the enterprise application 202);
connect the second electronic device to the EHN using a quarantine zone that restricts access to the EHN; receive, from the interface circuit, information associated with the second electronic device, wherein the information comprises valid credentials for the EHN and a credential for the EHN (Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114); and
provide, from the interface circuit, provisioning information that customizes an application to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone (Paragraph 43; 50; The use of the certificate and the secret key ensures the identity of the mobile phone 102 and allows the enterprise cloud service 114 to securely receive and respond to requests from the enterprise application 202).
Katzer does not specifically disclose the EHN is different from a cellular-telephone network associated with a network operator, and the packet or frame allows discovery of the EHN within a wireless communication range of the EHN located at the venue.
Broch discloses a network administrator may control access to enterprise network services and maintain security, while allowing the mobile device 104 to operate with applications that access systems or hosts external to the enterprise network 110, such as calling functions, and third party applications (Paragraph 83).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Katzer and Broch in it’s entirety, to modify the technique of Katzer for enterprise application accesses the web server to retrieve a certificate and a secret key stored in the trusted security zone by adopting Broch's teaching for control access to enterprise network services and maintain security, while allowing the mobile device to operate with applications that access systems or hosts 
As per claim 2:  The electronic device of claim 1, wherein the EHN comprises a small cell that communicates information using Long Term Evolution (See Katzer; Paragraph 18; Long Term Evolution (LTE) communication signals).
As per claim 3:  The electronic device of claim 1, wherein the credentials comprise a username and a password (See Katzer; Paragraph 43; secure user data comprises a certificate and a secret key).
As per claim 4:  The electronic device of claim 1, wherein the credential comprises a certificate to the EHN (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 5:  The electronic device of claim 1, wherein the electronic device is configured to provide, from the interface circuit, a request for authentication and authorization information (See Katzer; Paragraph 32, 35; The secure element is a combination of hardware, firmware, and/or software that enables secure storage and usage of credentials and data for electronic payments, authentication and other services).
As per claim 6:  The electronic device of claim 1, wherein the provisioning information comprises a connection setting associated with a connection-manager application; and wherein the connection setting allows the second electronic device to connect to the See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 7:  The electronic device of claim 6, wherein the connection setting comprises the customized extension of the second electronic device (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 8:  The electronic device of claim 6, wherein the electronic device is configured to provide, from the interface circuit, a policy credential associated with the connection-manager application; and wherein the policy credential specifies conditions when the second electronic device connects to the EHN via the customized extension (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 9:  The electronic device of claim 8, wherein the electronic device is configured to connect the second electronic device to the EHN by receiving, from the interface circuit, the connection setting for the EHN (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 10:  The electronic device of claim 6, wherein the connection setting comprises an encryption key (See Katzer; Paragraph 51; Implementing the Hypertext Transfer Protocol Secure protocol ensures the data is transferred through an encrypted channel when the enterprise application 202 retrieves the certificate and the secret key to interface with the enterprise cloud service 114).
As per claim 15:  The electronic device of claim 1, wherein the electronic device further comprises an antenna electrically coupled to the interface circuit (See Katzer; Paragraph 27; BTS 104 may provide for transmitting and receiving radio signals via equipment such as antennas, transceivers, and/or equipment for encrypting and/or decrypting communications between entities and/or locations).
As per claim 16:  The electronic device of claim 1, wherein the venue comprises a hotel.
As per claim 17:  The electronic device of claim 1, wherein the electronic device further comprises: a processor; and a memory, coupled to the processor, which stores program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform one or more of: the providing of the packet or the frame, the connecting, the receiving of the information, and the providing of the provisioning information (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).
As per claim 19:  The computer-readable storage medium of claim 18, wherein the 20 provisioning information comprises a connection setting associated with a connection-manager application; and wherein the connection setting allows the second electronic device to connect to the EHN outside of the quarantine zone via a customized extension of the second electronic device (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katzer (US Patent Pub. 20130305333) in view of Broch (US Patent Pub. 20120131685) and Lew (US Patent Pub. 20130196697).

As per claim 11:  The electronic device of claim 6, wherein the connection setting allows the second electronic device to connect to the EHN outside of the quarantine zone via a customized extension of the second electronic device (See Katzer; Paragraph 43; where the enterprise application 202 accesses the web server 216 to retrieve a certificate and a secret key stored in the trusted security zone and where the certificate and secret key are used to confirm the identity of the mobile access terminal to the enterprise cloud service 114).

Lew discloses the REST web services 156 deliver a unique identifier (e.g., a telephone number) and also create a User login account that can be used for logging onto the web/application (Paragraph 64). Lew further discloses an SMS/MMS message is sent by associating the direct inward dial (DID) number or the enterprise office telephone number with the message (Paragraph 113).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Katzer, Broch and Lew in it’s entirety, to modify the technique of Katzer for enterprise application 202 accesses the web server  to retrieve a certificate and a secret key stored in the trusted security zone by adopting Lew's teaching for deliver a unique identifier (e.g., a telephone number) and also create a User login account that can be used for logging onto the web/application. The motivation would have been to improve portable electronic device.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katzer (US Patent Pub. 20130305333) in view of Broch (US Patent Pub. 20120131685) and Bye (US Patent 8494576).


As per claim 12:  The electronic device of claim 1, provide, from the interface circuit, provisioning information that customizes an application to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone (Paragraph 43; 50; The use of the certificate and the secret key ensures the identity of the mobile phone 102 and allows the enterprise cloud service 114 to securely receive and respond to requests from the enterprise application 202).
Katzer in view of Broch do not specifically disclose wherein the provisioning information comprises a connection setting associated with a connection-manager application; and wherein the connection setting repurposes a key on a keypad in a dialer user interface to dial a service associated with the venue.
Bye discloses the enterprise server comprises a trusted security zone and an application stored in the trusted security zone, where the application receives the credentials via the sensor, authorizes access to the building based on the credentials, and authenticates the user to the domain on the enterprise network (Col 3, lines 50-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Katzer, Broch and Bye in it’s entirety, to modify the technique of Katzer for enterprise application accesses the web server to retrieve a certificate and a secret key stored in the trusted security zone by adopting Bye's teaching for an application receives the credentials via the sensor, authorizes 
As per claim 13:  The electronic device of claim 1, provide, from the interface circuit, provisioning information that customizes an application to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone (Paragraph 43; 50; The use of the certificate and the secret key ensures the identity of the mobile phone 102 and allows the enterprise cloud service 114 to securely receive and respond to requests from the enterprise application 202).
Katzer in view of Broch do not specifically disclose wherein the provisioning information comprises a connection setting associated with an access application; and wherein the connection setting defines an electronic room key that facilitates access to a room at the venue.
Bye discloses the enterprise server comprises a trusted security zone and an application stored in the trusted security zone, where the application receives the credentials via the sensor, authorizes access to the building based on the credentials, and authenticates the user to the domain on the enterprise network (Col 3, lines 50-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Katzer, Broch and Bye in it’s entirety, to modify the technique of Katzer for enterprise application accesses the web server to 
As per claim 14:  The electronic device of claim 1, provide, from the interface circuit, provisioning information that customizes an application to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone (Paragraph 43; 50; The use of the certificate and the secret key ensures the identity of the mobile phone 102 and allows the enterprise cloud service 114 to securely receive and respond to requests from the enterprise application 202).
Katzer in view of Broch do not specifically disclose wherein the provisioning information comprises a connection setting associated with a hospitality application; and wherein the connection setting allows remote check-in at the venue when the second electronic device is proximate to the venue.
Bye discloses the enterprise server comprises a trusted security zone and an application stored in the trusted security zone, where the application receives the credentials via the sensor, authorizes access to the building based on the credentials, and authenticates the user to the domain on the enterprise network (Col 3, lines 50-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433